Exhibit 10.2
AMENDMENT NO. 4
TO EMPLOYMENT AGREEMENT BETWEEN
WESTWOOD ONE, INC. AND NORMAN J. PATTIZ
AMENDMENT No. 4 (“Amendment”) made to the Employment Agreement dated as of
April 29, 1998, as amended (the “Employment Agreement”), by and between Westwood
One, Inc., a Delaware corporation (the “Company”), and Norman J. Pattiz (the
“Employee”). Except as provided herein all terms and conditions set forth in the
Employment Agreement shall remain in full force and effect.
WHEREAS, the Company and the Employee have previously entered into the
Employment Agreement; and
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
in a manner intended to address Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
NOW, THEREFORE, effective December 31, 2008, the Employment Agreement is hereby
amended as follows:
1. Section 3.1 of the Employment Agreement is hereby amended by adding the
following sentence to the end thereof:
“Any bonus will be payable in accordance with the Company’s normal payroll
practices in the year following the year for which it is earned.”
2. The first two sentences of Section 3.3 of the Employment Agreement are hereby
amended as follows:
“Subject to Section 12 hereof, the Company will continue Employee’s compensation
(base salary and cash incentive compensation) at the full rate in equal
bi-monthly installments for a period of twelve (12) months after Employee is
declared permanently and totally disabled (including by reason of Employee’s
death) and unable to perform the duties of Chairman of the Board of the Company.
Thereafter, subject to Section 12 hereof, the Company will pay to Employee
seventy-five percent (75%) of Employee’s annual salary, payable in equal
bimonthly installments, for the remainder of the Extended Term.”
3. Section 6.2(a) of the Employment Agreement is hereby amended in its entirety
as follows:
“Upon thirty (30) days’ advance written notice, Employee may terminate this
Agreement if it is materially breached by the Company and such breach is not
cured (to the extent such breach is curable) by the Company within thirty
(30) days after its receipt of such written notice.”

 

 



--------------------------------------------------------------------------------



 



4. Section 8.5(b) of the Employment Agreement is hereby amended in its entirety
as follows:
“If after the occurrence of any Event of Change, (i) the Company terminates this
Agreement and Employee terminates his employment by written notice thirty
(30) days thereof (and such termination of this Agreement is not cured by the
Company within thirty (30) days after its receipt of such notice), or (ii) the
Company terminates the employment of Employee, Employee (or his estate) shall
continue to receive, (in addition to the rights described in Section 8.5(a)
above and without waiver or prejudice to any other rights or remedies Employee
may have by virtue of any improper termination), the salary compensation (base
salary and cash incentive compensation) for the remainder of the Extended Term
in accordance with Section 3.1.”
5. The following new Section 12 is hereby added to the Employment Agreement:
“12. Code Section 409A.
(a) Although the Company does not guarantee the tax treatment of any particular
payment or benefit paid in accordance with the terms and conditions of this
Agreement, it is intended that the provisions of this Agreement provide for
payments or benefits that either comply with, or are exempt from, Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed,
interpreted and applied in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.
(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” or like terms shall
mean “separation from service, to the extent a payment or benefit is

 

 



--------------------------------------------------------------------------------



 



deferred compensation subject to Code Section 409A.” If Employee is deemed on
the date of termination of his employment to be a “specified employee”, within
the meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or the providing
of any benefit made subject to this Section 12(b), to the extent required to be
delayed in compliance with Code Section 409A(a)(2)(B), and to the extent such
payment and benefits exceed the Separation Pay Limit (as defined herein), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of Employee’s
“separation from service” and (ii) the date of Employee’s death. On the first
day of the seventh month following the date of Employee’s “separation from
service” or, if earlier, on the date of his death, all payments delayed pursuant
to this Section 12(b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to Employee in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. For purposes of this Agreement, the
“Separation Pay Limit” means two times the lesser of: (i) Employee’s annualized
compensation based on Employee’s annual rate of pay for Employee’s taxable year
preceding the taxable year in which Employee’s termination of employment occurs;
and (ii) the maximum amount that may be taken into account under a tax-qualified
plan pursuant to Code Section 401(a)(17) for the year in which Employee
terminates employment.
(c) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

 



--------------------------------------------------------------------------------



 



(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year and (iii) such payments shall
be made in accordance with the Company’s policy but in no event later than the
last day of the Employee’s taxable year following the taxable year in which the
expense was incurred.”
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 30th day of December 2008.

                  EXECUTIVE      
 
  /s/ Norman J. Pattiz                   Norman J. Pattiz    
 
                WESTWOOD ONE, INC.    
 
           
 
  By:   /s/ David Hillman    
 
           
 
      Name: David Hillman    
 
      Title: CAO and GC    

 

 